Citation Nr: 0903413	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-41 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active military service from November 1963 to 
January 1973.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal, in part, from a June 
2004 decision that denied service connection for hepatitis B.  
In November 2007, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal for additional development in December 2007.  

Although the service representative included the issue of 
service connection for hepatitis C in his informal hearing 
presentation, dated in December 2008, this issue had not been 
perfected on appeal.  Moreover, at the personal hearing in 
December 2007, the veteran testified that he doesn't have 
hepatitis C and never claimed service connection for Type C, 
only for Type B.  Accordingly, this issue will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have hepatitis B or any 
residuals thereof at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have hepatitis B or any residual 
disability, due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the veteran's service treatment records and all 
VA and available private medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was examined by VA during the pendency of this appeal 
and testified at a hearing at the RO before the undersigned 
member of the Board in November 2007.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

To the extent the March 2004 letter was deficient in any 
respect, additional notice was sent to the veteran in 
December 2004 and February 2008.  The Board concludes that 
any deficiency in the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cirrhosis of the liver manifests to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Hepatitis B

The veteran contends that laboratory studies in service were 
positive for hepatitis B and that he can not donate blood 
because of his history of hepatitis exposure.  Therefore, he 
believes that service connection should be established for 
hepatitis.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's testimony, his service 
treatment records, and all VA and private medical records 
from 1978 to the present.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the veteran will be summarized 
where appropriate.  

The service treatment records showed no complaints, treatment 
or diagnosis for any disability related to hepatitis B in 
service.  However, a clinical note dated in June 1971, 
indicated that laboratory studies for hepatitis B surface 
antigen were positive.  Recent private laboratory studies in 
April 2004, were also positive for hepatitis B core antibody 
(Hep B Core Ab).  At the direction of the Board in December 
2007, the veteran was examined by VA to determine the 
significance of the positive laboratory studies, vis-à-vis, 
whether the veteran had hepatitis B in service, and if so, 
whether there were any current residuals for purposes of 
establishing service connection for VA compensation purposes 
at present.  

The veteran was examined by VA in August 2008, and the 
examiner provided a detailed description of the veteran's 
medical history and a discussion of the meaning of the 
positive laboratory studies.  The examiner noted that post-
service laboratory studies in 1991 and 2004, were also 
positive for hepatitis B core antibody, indicating that the 
veteran had been definitely exposed to the hepatitis virus.  
However, a hepatitis B surface antigen study had not been 
performed to rule out chronic active hepatitis B.  The 
examiner noted that all other laboratory studies in 2004, 
including complete blood count (CBC), and a comprehensive 
metabolic profile, including AST, ALT, and LDH were within 
normal limits, indicating that there was no ongoing 
hepatocellular destruction.  The veteran had normal alkaline 
phosphatase, ruling out ongoing biliary inflammation; total 
bilirubin was normal, indicating adequate hepatic function, 
and total protein and serum albumin were normal, indicating 
adequate hepatic function.  

The examiner indicated that current laboratory studies for 
hepatitis B surface antigen were negative, ruling out the 
presence of chronic active hepatitis B, and that a liver 
profile was normal.  All clinical findings on the current 
physical examination were also entirely normal.  There was no 
evidence of ascites, abnormal fluid wave, shifting dullness, 
superficial dilated abdominal veins, splenomegaly, or 
abdominal pain, and no evidence of portal hypertension.  The 
examiner opined that the veteran was most likely exposed to 
the hepatitis B virus and that he probably had a subclinical 
infection during military service, though the veteran 
indicated that he could not recall any specific health 
problems during service.  

In this case, the evidence as currently constituted in the 
record fails to show that the veteran has active hepatitis B 
or any residuals thereof, at present.  That is, while 
laboratory study in service and as recently as 2004 showed a 
positive reaction for the hepatitis B virus, all current 
blood studies have been within normal limits and do not show 
that he has hepatitis B at present.  Moreover, the veteran 
has not demonstrated any evidence of a current disability 
which is shown to be related to hepatitis B or the positive 
laboratory findings in service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has 
hepatitis B or any residuals thereof at present, there can be 
no valid claim.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, the appeal is denied.  


ORDER

Service connection for hepatitis B is denied.  




		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


